Citation Nr: 9920436	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active service from October 1968 to 
April 1970.

This appeal arises from a December 1997, Department of 
Veterans Affairs (VARO), Jackson, Mississippi rating 
decision, which denied the appellant entitlement to an 
increased rating for his service-connected post traumatic 
stress disorder, evaluated as 10 percent disabling.  
Subsequently, in a February 1999 rating decision, VARO 
granted the appellant an increased rating for his service-
connected post traumatic stress disorder from 10 to 30 
percent disabling.

As set forth below, in March 1999, the appellant expressed 
satisfaction with his 30 percent disability evaluation for 
post traumatic stress disorder, and withdrew from appellate 
status further consideration of his increased rating claim.  
However, the Board notes that the appellant has raised the 
issue of entitlement to service connection for a lung 
condition as the result of exposure to Agent Orange, and this 
issue is referred to VARO for appropriate action.


FINDING OF FACT

In a written communication received in March 1999, the 
veteran withdrew from appellate status his increased rating 
claim for post traumatic stress disorder.


CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time. 38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(1998).  The appellant perfected his appeal regarding the 
issue of entitlement to an increased rating for service-
connected post traumatic stress disorder, evaluated as 10 
percent disabling.  Following VARO's December 17, 1997 denial 
of his claim for an increased rating, a notice of 
disagreement was received on October 1, 1998.  The appellant 
then filed a substantive appeal, which was received on 
December 11, 1998.

Pursuant to 38 C.F.R. § 20.204 (1998), the appellant is 
afforded the right to withdraw his notice of disagreement 
and/or his substantive appeal if he so wishes.  The essential 
requirement under this regulatory provision is that the 
appellant indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that a written 
statement was received in March 1999, in which the appellant 
indicated that he was satisfied with the 30 percent 
disability evaluation awarded for his post traumatic stress 
disorder by VARO in its February 1999 rating decision.  He 
further indicated that he was no longer interested in 
pursuing an increased rating and wished to withdraw his 
appeal.

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively withdrawn the issue of entitlement to 
an increased rating for post traumatic stress disorder.  With 
no issue properly before the Board for appellate review, the 
case must be dismissed. 38 U.S.C.A. § 7108 (West 1991).


ORDER

The appeal is dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


